Title: To Thomas Jefferson from Peregrine Fitzhugh, 25 February 1793
From: Fitzhugh, Peregrine
To: Jefferson, Thomas


Indian Queen, 25 Feb. 1793. The enclosed will explain his embarrassing situation and the expedient adopted for his relief. The success of his lottery entirely depends on the exertions of relatives and friends as well as the support of a “Humane Public.” He would patiently accept his disappointment if only his happiness were at stake, but he can leave no means untried when his beloved wife and numerous infant childen are affected. Every husband and parent must applaud, even if they cannot help. He appeals to his military and other friends, “in which number my Feelings demand that you should be included,” to patronize a venture designed to assist one whose sacrifices in the war against Britain were as great as any other person’s. He entered military service at the age of nineteen “pretty early” in the war and thereby was deprived of the benefit of his intended profession, a loss he still feels keenly. The active role that his father and brothers played in the war cost his father an office worth £2,500 per annum and led British cruisers in Chesapeake Bay to lay waste  to his father’s plantations, causing extensive property damage and the taking away of fifty of his most “valuable Servants.” Unable therefore to turn to his father for relief, he is compelled to solicit further support for his lottery, which has already been well patronized in Annapolis and its environs, as the enclosed list reveals, and also in Baltimore and various Maryland counties. Though initially reluctant to resort to a lottery, he is gratified by the discovery of so many supportive friends and the ease with which the majority of tickets have been disposed. The number of tickets and the need for timeliness, however, has induced him to approach his friends in the neighboring states.
